DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Application filed 06/11/2019.
No priority date is claimed.  Therefore, the effective filing date of this application is 06/11/2019.
Claims 1-17 are pending.

Information Disclosure Statement

The Information Disclosure Statement (IDS) filed by Applicant on 09/09/2019 has been considered.  A copy of the considered IDS initialed, signed and dated by Examiner is enclosed with this Office action.

Remarks

Regarding claim 1, claim 1 recites a method comprising a series of steps performed with an inventory computing module (i.e., tied to a machine), which is directed to a process (i.e., a statutory category of invention).  In addition, claim 1 reciting a method/technique for managing devices through device-specific classes is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in 

Regarding claim 7, claim 1 recites a system comprising a processor (i.e., circuitry/hardware (see Specification, [0018])), which is directed to a machine (i.e., a statutory category of invention).  In addition, claim 7 reciting a method/technique for managing devices through device-specific classes is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 7 as well as its dependent claims 8-12 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Regarding claim 13, claim 13 recites a non-transitory computer-readable medium storing software comprising instructions, which is directed to an article of manufacture (i.e., a statutory category of invention).  In addition, claim 13 reciting a method/technique for managing devices through device-specific classes is not directed to any judicial exception, including a nature of law, a natural phenomenon or any abstract idea identified by the courts as defined in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and the October 2019 Update.  Therefore, claim 13 as well as its dependent claims 14-17 are eligible under 35 U.S.C. §101 according to the 2019 PEG and the October 2019 Update.

Claims 1-17 are allowed.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 

The present invention is directed to a method/system for component and object management that supports unknown devices, which comprises performing an inventory of devices to identify a particular device, creating a data structure for the particular device including data identifying the particular device, providing a request including the data structure for the particular device, parsing the request and determining that the device class for the particular device is a new device class, creating a device-specific class for the particular device and a metaobject format for the particular device in response to determining that the device class for the particular device is a new device class, providing the created device-specific class and the metaobject format for the particular device, and creating an instance of the device-specific class for the particular device.
 
The closest prior art of record, Park et al. (U.S. Patent No. 8,516,504) teaches a method/system that allows new devices to be easily integrated with computer aided design (CAD) tools via an easily extensible application programming interface (API), which comprises providing a device database including device information for a plurality of devices available to a designer, storing device information including the operating parameters and API associated with each device in data classes in the device database (see Abstract, [column 2, lines 25-57] and [column 8, lines 4-11]).  When a new device becomes available, a parser processes a device data file associated with the new device and inserts the device operating parameters and API into a 
 
However, Park et al. fails to anticipate or render obvious the recited features of providing, by the inventory computing module and to a computing manager module, a request including the data structure for the particular device; parsing, by the computing manager module, the request and determining that the device class for the particular device is a new device class; in response to determining that the device class for the particular device is a new device class, creating, by the inventory computing module, a device-specific class for the particular device and a metaobject format for the particular device; providing, by the inventory computing module and to the computing manager module, the created device-specific class and the metaobject format for the particular device; AND creating, by the computing manager module, an instance of the device-specific class for the particular device, as in independent claims 1, 7 and 13.  
 
These features, together with the other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-6, 8-12 and 14-17 being definite, enabled by the specification, and further limiting to the independent claim, are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Phuong Thao Cao/Primary Examiner, Art Unit 2164